DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 and 08/25/2021 have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz (US 20100048172) in view of Roese (US 20030217122).

Regarding claims 1 and 11, Karaoguz teaches a data uplink transmission abnormal detection method, suitable for a base station (Figure 5; [0110] “device 500 may, for example, represent a component in a communication network infrastructure (e.g.. a base station)”), wherein the base station comprises a core network device (processor 560) and a plurality of radio devices (Comm Modules 510, 520 and 530; interfaces), the method comprises:
establishing, by a processor of the core network device, a plurality of user location (locations 1, 2) data according to a plurality of radio devices (interfaces) and a plurality of user locations (Karaoguz [0026]; “The exemplary system scenario 100 includes, at location 1 (e.g., a premises or campus), a first MCD 120 coupled (i.e., communicatively coupled) to a local network through an optical wireless interface 124 and a radio frequency (RF) wireless interface 122. [0027] “at location 2 (e.g., a premises, campus, etc.), an MCD 110 that is coupled via wireless RF link to a router 112 and modem”);
determining, by the processor of the core network device, that a first user location data of the plurality of user location data is corresponding to a user device, according to the plurality of user location data and a user uplink transmission data uplinked by the user device (Fig. 3; step 310; [0049] For example, step 310 may comprise receiving information of the mobile communication device position. For example, step 310 may comprise receiving such information from the mobile communication device. For example, the mobile communication may determine its location (e.g., geographical coordinates, street address, etc.) and communicate such information to the communication network.); and
determining, by the processor of the core network device, whether to allow the user device to perform a data uplink transmission operation or not according to the first user location data (Fig. 3; step 340; [0067] “step 340 may comprise determining that a mobile communication device located at a particular position is authorized to access one or more alternative communication networks for communicating data packets over a packet-switched network with non-guaranteed bandwidth, but not for communication utilizing connection-oriented communication with guaranteed bandwidth.”).
However, Karaoguz does not explicitly teach authenticating according a user uplink transmission data”.  In an analogous art, Roese teaches “authenticating according a user uplink transmission data (Step 405 or 410; authenticate based on use information which has to be uplinked; [0102] “FIG. 4 illustrates an example process 401 that system 100 employs to determine whether any restrictions to access the network, based on location, are applicable. Specifically, in example location identification process 401 represented by FIG. 4, a user seeking access to system 100 can be first authenticated (step 405)”.. If the user is permitted access to system 100 on that basis (e.g., user name and password), system 100 permits the user to query (step 410) system 100 for access to certain information, applications, and the like.” Note: “user name and password” or “user query” meets the limitation of “user uplink transmission data”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Karaoguz’s teaching of authentication to also include Roese’s teaching of additionally authenticating according a user uplink transmission data because adding additional authentication parameters would result in making it harder to break into the system and thus increases the level of security.

Regarding claims 2 and 12, the combination  of Karaoguz and Roese teaches the base station of claim 1, wherein the core network device is further configured to determine whether to allow the user device to perform the data uplink transmission operation or not according to an allow data of the first user location data (“[0022] In still another example, the CSP (e.g., communication network equipment) might operate to authorize the MCD to communicate with other non-native networks at all times when the MCD is within a geographic region associated with operation in the home, while inhibiting or controlling such access when the MCD is being operated away from home.”)

Regarding claims 3 and 13, the combination of Karaoguz and Roese teaches the base station of claim 1, wherein the plurality of user location data corresponds to one of the plurality of user locations (home, not home; location 1; location 2 [0026, 0027]), and the plurality of user location data comprise at least one of a radio device data, a beam data, an uplink transmission time offset data and an allow data (authorize or inhibit) respectively (see at least “[0022] In still another example, the CSP (e.g., communication network equipment) might operate to authorize the MCD to communicate with other non-native networks at all times when the MCD is within a geographic region associated with operation in the home, while inhibiting or controlling such access when the MCD is being operated away from home.”)

Regarding claim 4 and 15, the combination of Karaoguz and Roese teaches the base station of claim 3, wherein when the allow data is a first parameter, the user device is allowed to perform the data uplink transmission operation, when the allow data is a second parameter, the user device is not allowed to perform the data uplink transmission operation, and when the allow data is a third parameter, the user device is allowed or is not allowed to perform the data uplink transmission operation according to a user setting (Karaoguz [0067] “step 340 may comprise determining that a mobile communication device located at a particular position is authorized to access one or more alternative communication networks for communicating data packets over a packet-switched network with non-guaranteed bandwidth, but not for communication utilizing connection-oriented communication with guaranteed bandwidth.”)

Regarding claim 5 and 14, the combination of Karaoguz and Roese teaches the base station of claim 1, wherein the first user location data is corresponding to the first user location of the plurality of user locations, wherein the first user location data is obtained after a test device performs the data uplink transmission operation at the first user location (Roese; Step 405 or 410; authenticate based on use information which has to be uplinked; [0102] “FIG. 4 illustrates an example process 401 that system 100 employs to determine whether any restrictions to access the network, based on location, are applicable. Specifically, in example location identification process 401 represented by FIG. 4, a user seeking access to system 100 can be first authenticated (step 405)”)

Regarding claim 6 and 16, the combination of Karaoguz and Roese teaches the base station of claim 1, wherein the core network device further comprises:
a filter unit, (network access authorization module in 550 of Fig. 5) configured to determine whether to allow the user device to perform the data uplink transmission operation or not (Karaoguz [0118] “utilizing the processor 560 to execute instructions stored in memory 550, which may for example comprise a network access authorization module.”).

Regarding claim 10 and 20, the combination of Karaoguz and Roese teaches the base station of claim 7, wherein the core network device further comprises:
a filter unit (Fig. 5; access authorization module in 550);
a centralized unit (530 communication unit), coupled to the filter unit; and
a data analysis unit (560), coupled to the centralized unit, configured to obtain the user uplink transmission data through the centralized unit, and to set an allow data of the first user location data according to the user uplink transmission data, so that the filter unit does not allow the user device to perform the data uplink transmission operation according to the allow data of the first user location data (Karaoguz [0115] “the processor 560, operate to perform any of the operations discussed previously with regard to FIGS. 3-4”).

Regarding claim 7 and 17, the combination of Karaoguz and Roese teaches the base station of claim 1, wherein the core network device is further configured to determine whether the data uplink transmission operation of the user device is abnormal or not according to the user uplink transmission data (Roese; Step 405 or 410; authenticate based on use information which has to be uplinked; [0102] “FIG. 4 illustrates an example process 401 that system 100 employs to determine whether any restrictions to access the network, based on location, are applicable. Specifically, in example location identification process 401 represented by FIG. 4, a user seeking access to system 100 can be first authenticated (step 405)”)


Regarding claim 8 and 18, the combination of Karaoguz and Roese teaches the base station of claim 7, wherein the core network device is further configured to determine whether the data uplink transmission operation of the user device is abnormal (incorrect user information step 405) or not according to a first uplink transmission data uplinked by the user device to one of the plurality of radio device (Roese; Step 405 or 410; authenticate based on use information which has to be uplinked; [0102] “FIG. 4 illustrates an example process 401 that system 100 employs to determine whether any restrictions to access the network, based on location, are applicable. Specifically, in example location identification process 401 represented by FIG. 4, a user seeking access to system 100 can be first authenticated (step 405)”)


Regarding claim 9 and 19, the combination of Karaoguz and Roese teaches the base station of claim 7, wherein the core network device is further configured to not allow the user device to perform the data uplink transmission operation when it is determined that an action of the user device is abnormal (incorrect user information step 405) (Roese; Step 405 or 410; authenticate based on use information which has to be uplinked; [0102] “FIG. 4 illustrates an example process 401 that system 100 employs to determine whether any restrictions to access the network, based on location, are applicable. Specifically, in example location identification process 401 represented by FIG. 4, a user seeking access to system 100 can be first authenticated (step 405)”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497. The examiner can normally be reached Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646